Citation Nr: 1117119	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2010, the Veteran testified at a personal hearing over which a Decision Review Officer (DRO) presided while at the RO.  A transcript of that hearing has been associated with the claims file.

The Board notes that the instant matter was previously before the Board in October 2010, at which time the Board remanded the issue of entitlement to service connection for hearing loss for further development, to include a VA audiology examination and opinion.  As discussed in further detail below, the Board finds that there was compliance with its October 2010 remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran does not have hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in September 2007.  In November 2007, the RO sent to him a letter notifying him of the evidence required to substantiate his hearing loss claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include records not held by a Federal agency.  The RO further advised the Veteran that because service treatment records (STRs) often did not contain entries of treatment given to veterans during a period of war and engaged in combat, he should submit lay evidence detailing the event resulting in his claimed condition.  The RO also advised him of the types of evidence he could submit that would support his claim for service connection, such as medical evidence and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Moreover, from the outset the Veteran has demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements regarding his noise exposure in service and his submission of private medical evidence.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Veteran was first afforded a VA audiology examination in August 2008.  In an October 2010 decision, the Board determined that that examination report was inadequate and remanded the matter for a new audiology examination and opinion regarding the likelihood that the Veteran's hearing loss was related to his military service.  In January 2011, the Veteran was afforded another VA audiology examination.  The VA audiologist reviewed the Veteran's claims folder and the Board's October 2010 remand, conducted the appropriate hearing tests, considered the Veteran's lay statements regarding his in-service noise exposure and the private medical evidence of record, and rendered an opinion as to the etiology of the Veteran's hearing loss that is supported by an adequate rationale.  The Board thus concludes the January 2011 examination was adequate and complied with the terms of the Board's October 2010 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, private treatment records, VA examination reports, as well as statements from the Veteran.  In this regard, the Board notes that the Veteran's STRs consist only of his entrance and separation examination reports.  Although the RO requested the Veteran's complete STRs, as well as his official military personnel file (OMPF), the National Personnel Records Center (NPRC) responded that the Veteran's STRs and OMPF were destroyed in the 1973 fire at the NPRC.  Formal findings regarding the unavailability of these records were made in March 2008 and are documented in the claims folder.  The Veteran was also afforded a personal hearing before a DRO.  Thus, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991). 

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Here, the January 2011 audiology examination report included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
75
90
LEFT
45
55
70
85
85

Thus, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  Further, as determined by the Board in its October 2010 remand decision, the Veteran's account of noise exposure in service from 90mm gunfire and Japanese torpedo bombers twice striking the SS Antoine Saugrain in the Leyte Gulf, is credible.  As such, in service noise exposure is conceded.  Thus, the question is one of nexus.  See Davidson, supra.  

In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, the January 2011 VA audiologist, after weighing the evidence of record concluded that the Veteran's hearing loss was not related to service.  Specifically, the VA audiologist considered the Veteran's in-service noise exposure, but noted that there was no evidence of hearing loss in service.  The VA audiologist recognized that the only hearing test performed in service was the whispered voice test, which he stated "has been known to be insensitive for detecting high frequency hearing losses," but found that the evidence of record failed to reveal that the Veteran complained of any hearing loss at the time of discharge.  The audiologist noted that the Veteran first complained of hearing loss in 2007, nearly 61 years after discharge from service, despite having filed for service connection for malaria in January 1946, having filed for an increased evaluation for malaria in July 1947, and having received VA treatment in June 1948.  The VA audiologist also noted that the Veteran had worked as an engine tester for 23.5 years after service and as a truck mechanic for approximately 40 years.  The Veteran reported that his job as an engine tester was "very noisy" and that he could not recall ever being given a hearing test during that time.  The audiologist determined that the Veteran did not display a continuity of post-service symptomatology and found that his current hearing loss was more likely than not due to his civilian occupational noise exposure rather than to his in-service noise exposure, as there were no complaints of hearing loss made for nearly 61 years after service and the Veteran reported working in a noisy factory for 23.5 years after service.  

The Board has also considered the September 2007 private audiology examination report of record.  In that regard, it should be noted that although the private audiologist discussed the Veteran's current hearing loss and reported in-service noise exposure, she failed to relate the Veteran's hearing loss to his military service.  Further, as to any contention by the Veteran that because he was exposed to loud noises in service, his current hearing loss must therefore be etiologically related to that in-service exposure, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss, especially in light of the fact that the evidence fails to demonstrate the onset of hearing loss in service and that the Veteran has asserted post-service occupational noise exposure in addition to his in-service noise exposure.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, in this case, the competent evidence of records fails to demonstrate an association between the Veteran's current hearing loss and active military service.   Without the requisite medical-nexus evidence, service connection for hearing loss must be denied.  See Davidson, supra.  

Further, the Board finds that there is no indication that the Veteran's hearing loss manifested to a compensable degree within one year of his separation from military service in January 1946.  Indeed, as noted by VA audiologist, the Veteran sought service connection and an increased evaluation for malaria in January 1946 and July 1947 during which time there was no mention of any hearing loss.  He also received VA treatment in June 1948 again without mentioning any hearing loss.  Further, although during the Veteran's September 2007 private audiology examination the Veteran stated that he noticed a loss of hearing after service, he did not indicate how long after service he first noticed hearing loss.  Thus, service connection is not warranted for hearing loss on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

In finding that service connection for hearing loss is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  This is so because the only evidence of record linking the Veteran's hearing loss to service is the Veteran's own lay statements, which, as explained above, are not competent nexus evidence.  In consideration of the evidence of record, the Board is unable to identify a reasonable basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010). 





ORDER

Service connection for hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


